Title: George Jefferson to Thomas Jefferson, 23 May 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 23d May 1811
          
            Flour having become more & more unsaleable from the date of my last, I found it impracticable to effect any further sale of yours at 9.½ $ in money, and was therefore induced to sell the whole of it (288 barrels) to Brown & Rives at that price, on a credit of 60 days, adding the bank discount.—As however we were not authorised by you to make a sale on credit, we enter it to your account as if it had been actually made for Cash, taking upon ourselves the risk of getting the paper discounted, as we should any other risk, had there been any other, but in the present case you know there is not.—
          I beg that no feeling of delicacy may restrain you from drawing for this money immediately, as, if the st situation of B & R’s account at the bank is such that their paper cannot be discounted, the present state of our own account is such, just at this time, as to insure our obtaining money whenever we may require it, without its being attended with the smallest inconvenience.—
          I inclose as you direct 150$ and am
          
            Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        